UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1813


DANIEL PIERRE,

                    Petitioner,

             v.

ROBERT M. WILKINSON, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: January 19, 2021                                  Decided: February 12, 2021


Before HARRIS and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Pooyan Ordoubadi, LOPEZ-COBB & ORDOUBADI, PLLC, Apex, North Carolina, for
Petitioner. Jeffrey Bossert Clark, Acting Assistant Attorney General, John W. Blakeley,
Assistant Director, Elizabeth K. Fitzgerald-Sambou, Office of Immigration Litigation,
Civil Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Pierre, a native and citizen of Haiti, petitions for review of the order of the

Board of Immigration Appeals (Board) dismissing his appeal from the immigration judge’s

decision denying his applications for asylum, withholding of removal, and protection under

the Convention Against Torture (CAT).         We have thoroughly reviewed the record,

including the transcript of the merits hearing and all supporting evidence. We conclude

that the record evidence does not compel a ruling contrary to any of the agency’s factual

findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial evidence supports the Board’s

decision that Pierre failed to show a nexus to a protected ground. See In re Pierre, (B.I.A.

July 2, 2020). We also conclude that substantial evidence supports the denial of protection

under the CAT. Accordingly, we deny the petition for review. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2